Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  DOUG LONGHINI,

              Plaintiff,
  v.

  ASHTON-PALMETTO PALMS II, LTD.;
  LUMBER LIQUIDATORS, INC.; and
  NORTHERN TOOL & EQUIPMENT
  COMPANY, INC.,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues ASHTON-PALMETTO PALMS II,

  LTD.; LUMBER LIQUIDATORS, INC.; and NORTHERN TOOL & EQUIPMENT COMPANY,

  INC. (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES, AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42 U.S.C.

  § 12181, et seq.

         4.         Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 15




  residence in Miami-Dade County, Florida, and is otherwise sui juris.

            5.         At all times material, Defendant, ASHTON-PALMETTO PALMS II, LTD.,

  owned and operated a commercial retail shopping center 3303 NW 167th Street, Miami Gardens,

  Florida1 (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Miami-Dade County, Florida.

            6.         At all times material, Defendant, ASHTON-PALMETTO PALMS II, LTD., was

  a limited partnership organized under the laws of Florida with its principal place of business in

  Miami Lakes, Florida.

            7.         At all times material, Defendant, LUMBER LIQUIDATORS, INC., owned and

  operated a commercial retail establishment at 3335 NW 167th Street, Miami Gardens, Florida

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant LUMBER

  LIQUIDATORS, INC., holds itself out of the public as “Lumber Liquidators.”

            8.         At all times material, Defendant, LUMBER LIQUIDATORS, INC., was a profit

  corporation organized under the laws of Delaware with its principal place of business in Toano,

  Virginia.

            9.         At all times material, Defendant, NORTHERN TOOL & EQUIPMENT

  COMPANY, INC. owned and operated a commercial retail establishment 3303 NW 167th Street,

  Miami Gardens, Florida (hereinafter the “Commercial Property”) and conducted a substantial

  amount of business in that place of public accommodation in Miami-Dade County, Florida.

  Defendant NORTHERN TOOL & EQUIPMENT COMPANY, INC. holds itself out to the public

  as “Northern Tool.”

  1
      The Commercial property also encompasses the address of 3335 NW 167 th Street, Miami Gardens, Florida.
                                                           2
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 15




         10.         At all times material, Defendant, NORTHERN TOOL & EQUIPMENT

  COMPANY, INC., was a profit corporation organized under the laws of Minnesota with its

  principal place of business in Burnsville, Minnesota.

         11.         Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                       FACTUAL ALLEGATIONS

         12.        Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         13.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.

         14.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         15.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.
                                                     3
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 15




         16.     Defendant, ASHTON-PALMETTO PALMS II, LTD., owns, operates and oversees

  the Commercial Property, its general parking lot and parking spots.

         17.      The subject Commercial Property is open to the public and is located in Miami

  Gardens, Florida.

         18.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include a visit to the Commercial Property and

  businesses located within the Commercial Property on or about October 8, 2020 and December

  11, 2020 and encountered multiple violations of the ADA that directly affected his ability to use

  and enjoy the Commercial Property and businesses located therein.            He often visits the

  Commercial Property and businesses located within the Commercial Property in order to avail

  himself of the goods and services offered there, and because it is approximately twenty-six (26)

  miles from his residence, and as well as other businesses and restaurants he frequents as a patron.

  He plans to return to the Commercial Property and the businesses located within the Commercial

  Property within two (2) months from the date of the filing of this Complaint. More specifically

  Plaintiff has plans to revisit the property on ________.

         19.     Plaintiff is the President of National Alliance for Accessibility, Inc. and often

  travels through South Florida to conduct outreach activities on behalf of National Alliance for

  Accessibility, Inc. Many members and prospective members have transportation difficulties which

  requires Plaintiff to travel to visit members and prospective members.

         20.     Plaintiff resides nearby in a neighboring County and the same state as the

  Commercial Property and the businesses located within the Commercial Property, has regularly

  frequented the Defendants’ Commercial Property and the businesses located within the

  Commercial Property for the intended purposes because of the proximity to his home and his
                                                  4
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 5 of 15




  friends’ residences and other businesses that he frequents as a patron, and intends to return to the

  Commercial Property and businesses located within the Commercial Property within two (2)

  months from the filing of this Complaint. More specifically, Plaintiff intends to revisit on

  ______________.

         21.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         22.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at Defendants’ Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.

         23.     Defendants, ASHTON-PALMETTO PALMS II, LTD., owns and operates a place

  of public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant, ASHTON-PALMETTO PALMS II, LTD., is responsible

  for complying with the obligations of the ADA. The place of public accommodation that

  Defendant, ASHTON-PALMETTO PALMS II, LTD., owns and operates the Commercial

  Property Business located at 3303 NW 167th Street, Miami Gardens, Florida.

         24.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing
                                                   5
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 6 of 15




  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through III of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         25.     Defendants, ASHTON-PALMETTO PALMS II, LTD., as landlord and owner of

  the Commercial Property, is responsible for all ADA violations listed in this Complaint.

         26.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through III of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,
                                                  6
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 7 of 15




  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         27.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

       COUNT I – ADA VIOLATIONS AS TO THE COMMON AREAS, LANDLORD
                   AS TO ASHTON-PALMETTO PALMS II, LTD.

         28.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 29 above as though fully set forth herein.

         29.       Defendant, ASHTON-PALMETTO PALMS II, LTD., has discriminated, and

  continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

  accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

  employees and gross receipts of $500,000 or less).          A list of the violations that Plaintiff

  encountered during his visit to the Commercial Property, include but are not limited to, the

  following:

         A. Entrance Access and Path of Travel

  i. The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

     Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

     4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

     resolution is readily achievable.

  ii. The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

     2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7


                                                    7
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 8 of 15




      of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

      achievable.

  iii. The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

      Violation: There are inaccessible routes between sections of the facility. These are violations

      of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

      303, 402 and 403, whose resolution is readily achievable.

  iv. The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

      are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

      violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

      whose resolution is readily achievable.

  v. The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

      not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

      doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

      the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

      achievable.

  vi. The path of travel has branches that protrude into the circulation path. Violation: Accessible

      paths of travel are not properly maintained violating 28 CFR 36.211, Section 4.4.1 of ADAAG,

      and Section 307.2 of the 2010 ADA Standards, whose resolution is readily achievable.

      COUNT II – ADA VIOLATIONS AS TO ASHTON-PALMETTO PALMS II, LTD.
                       AND LUMBER LIQUIDATORS, INC.

          30.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 29 above as though fully set forth herein.

          31.       Defendants,    ASHTON-PALMETTO PALMS                    II, LTD      and   LUMBER


                                                     8
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 9 of 15




  LIQUIDATORS, INC. have discriminated, and continue to discriminate, against Plaintiff in

  violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

  January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

  less). A list of the violations that Plaintiff encountered during his visit to the Commercial

  Property, include but are not limited to, the following:


         A. Public Restrooms

  i. The Plaintiff could not enter the restroom without assistance, as the required maneuvering

     clearance was not provided due to objects on the floor. Violation: The restroom door does not

     provide the required latch side clearance due to a lack of maintenance violating Section 4.13.6

     of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA Standards, whose

     resolution is readily achievable.

  ii. There are permanently designated interior spaces without proper signage, violating Section

     4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

     whose resolution is readily achievable.

  iii. The Plaintiff had difficulty using the toilet paper & paper towels due to the rolls not being

     located within a dispenser. Violation: Elements in the restroom are not readily accessible and

     usable by persons with disabilities, violating 28 CFR 36.211, whose resolution is readily

     achievable.

  iv. The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

     clear floor space. Violation: The required clear floor space is not provided next to the toilet,

     violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

     ADA Standards, whose resolution is readily achievable.


                                                   9
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 10 of 15




   v. The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

       high. Violation: There are dispensers provided for public use in the restroom, with controls

       outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

       308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

   vi. The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

       requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

       2010 ADA Standards, whose resolution is readily achievable.

   vii. The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

       required location. Violation: The grab bars do not comply with the requirements prescribed in

       Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

       whose resolution is readily achievable.

   viii.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

       COUNT III – ADA VIOLATIONS AS TO ASHTON-PALMETTO PALMS II, LTD.
               AND NORTHERN TOOL & EQUIPMENT COMPANY, INC.

           32.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 29 above as though fully set forth herein.

           33.       Defendants, ASHTON-PALMETTO PALMS II, LTD and NORTHERN TOOL

   & EQUIPMENT COMPANY, INC., have discriminated, and continue to discriminate, against

   Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by January 26,


                                                      10
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 11 of 15




   1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

   $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the

   Commercial Property, include but are not limited to, the following:

          A. Entrance Access and Path of Travel

   i. The Plaintiff could not traverse through areas of the facility, as the required 36” path is not

      provided. Violation: A continuous path of travel connecting all essential elements of the

      facility is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections

      206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Access to Goods and Services

   i. The Plaintiff could not use the credit card processor, as it is mounted too high. Violation: There

      are sales counters at the facility in excess of 36” high, violating Section 7.2(1) of the ADAAG

      and Section 904.4 of the 2010 ADA Standards, whose resolution is readily achievable.

          C. Public Restrooms

   i. The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

      not self-closing and does not have compliant door hardware. Violation: The accessible toilet

      compartment door does not provide hardware and features that comply with Sections 4.17.5

      and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

      whose resolution is readily achievable.

   ii. The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

      wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

      4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

      readily achievable.



                                                    11
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 12 of 15




   iii. The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

      clear floor space. Violation: The required clear floor space is not provided next to the toilet,

      violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

      ADA Standards, whose resolution is readily achievable.

                                 RELIEF SOUGHT AND THE BASIS

          34.     The discriminatory violations described in Counts I through III of this Complaint

   are not an exclusive list of the Defendants’ ADA violations. Plaintiff requests an inspection of

   the Defendants’ places of public accommodation in order to photograph and measure all of the

   discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

   timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

   by virtue of the barriers' presence, which prevented Plaintiff, DOUG LONGHINI, from further

   ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

   Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

   with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and

   the remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

          35.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy
                                                     12
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 13 of 15




   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

           36.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

           37.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

           38.     Defendants are required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the
                                                      13
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 14 of 15




   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          39.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.

          40.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates its

   businesses, located at and/or within the commercial property located at 12014 SW 88th Street.,

   Miami, Florida, the exterior areas, and the common exterior areas of the Commercial Property and

   businesses located within the Commercial Property, to make those facilities readily accessible and

   useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

   time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or
                                                     14
Case 1:20-cv-25127-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 15 of 15




   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: December 16, 2020
                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No.: 123713




                                                   15
